OPINION OF THE COURT
Per Curiam.
Alexander Gaikovich has submitted an affidavit dated April 12, 2002, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Gaikovich was admitted to the bar at a term of the Appellate Division of *43the Supreme Court in the First Judicial Department on June 14, 1999.
Mr. Gaikovich avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications and consequences of submitting his resignation. The Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) is currently investigating a complaint of professional misconduct against Mr. Gaikovich alleging, inter alia, solicitation of a client. Mr. Gaikovich acknowledges that if charges were predicated upon the misconduct in question, he could not successfully defend himself on the merits against them.
Mr. Gaikovich’s resignation is submitted subject to any application which could be made by the Grievance Committee to direct that he make restitution and reimburse the New York Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). Mr. Gaikovich acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued by the Court pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation tendered by Mr. Gaikovich complies with all appropriate rules of this Court, it is accepted. Effective immediately, Alexander Gaikovich is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Adams, JJ., concur.
Ordered that the resignation of Alexander Gaikovich is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Alexander Gaikovich is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Alexander Gaikovich shall promptly comply with the rules of this Court governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Alexander Gaikovich is commanded to desist and refrain from (1) practicing law in any form, either as principal *44or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.